FILED
                              NOT FOR PUBLICATION                             OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DEISY M. PACHECO-DE VILLALTA; et                  No. 13-70880
al.,
                                                  Agency Nos.        A095-754-410
               Petitioners,                                          A095-754-412

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Deisy M. Pacheco-De Villalta and her son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             We deny petitioner’s request for oral argument because the panel
unanimously concludes this case is suitable for decision without oral argument.
See Fed. R. App. P. 34(a)(2).
Pacheco-De Villalta’s application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      Pacheco-De Villalta does not raise any challenge to the BIA’s dispositive

finding that, before the IJ, her counsel conceded a lack of nexus and pursued only

CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review Pacheco-De Villalta’s contentions regarding

CAT relief because she failed to raise them to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

      The dismissal of this petition for review is without prejudice to the filing of

a motion to reopen based on ineffective assistance of counsel.

      PETITION FOR REVIEW DISMISSED.




                                          2                                     13-70880